DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 15-16, Examiner notes that the argued improvement in the utilization of the feature amount extraction function is itself nothing more than a mathematical algorithm without a recited application in the claims.
Regarding arguments on pages 16-17 of the Remarks, Examiner notes that the Example 39 does not appear to be similar to the present claims. The claims in example 39 recite the training of neural networks using training sets created using received images that have been transformed. In contrast, the present claims do not teach a model, or training a model using modified training sets. Rather, the present claims teach a mathematical function, the feature amount extraction function. Though optimization of the function is now claimed, there are no details of how this optimization is performed, only that it is “based on” three probability distributions.
Regarding arguments on pages 18-19, Examiner notes that the claims in Finjan “recite additional elements (e.g. specific steps of using the security profile in a particular way) that reflect this improvement”, and that the improvement was the protection of users from viruses and code, as opposed to only recognition of viruses. In contrast, the present claims do not recite any additional elements that reflect the improvement to the feature extraction function, nor do the claims teach an improvement that is itself not a judicial exception.
Regarding the prior art rejection, Examiner notes that the rejections have been withdrawn in response to the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-16 are directed to an apparatus, which is a machine or an article of manufacture, claims 17-19 are directed to a method, which is a process, and claim 20 is directed to a computer readable medium, which is a machine or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites extracting features, calculating degree of anomaly, determining if a sound is anomalous, and setting thresholds, which are mental processes and mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the further limitations are further clarifications of the abstract ideas, and do not constitute integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 9, 15, 17, and 19-20, extracting features, calculating degree of anomaly, determining if a sound is anomalous, and setting thresholds, are mental processes and mathematical calculations, which are abstract ideas. The remaining limitations are further clarifications of the abstract ideas, and do not constitute integration into a practical application or significantly more.

Regarding claims 2-8, 11, 14, the limitations are further clarifications of the above abstract ideas.

Regarding claim 10, generating sound using modeling and setting a threshold are mathematical calculations and mental processes, which are abstract ideas. The remaining limitations are further clarifications of the abstract ideas without integration into a practical application and without significantly more.

Regarding claims 12, 16, and 18, updating functions, models, and thresholds, extracting features, and updating a threshold are mathematical calculations and mental processes, which are abstract ideas. The remaining limitations are further clarifications of the abstract ideas without integration into a practical application and without significantly more.

Regarding claim 13, generating acoustic features is a mathematical calculation, which is an abstract idea without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Fukuda, Komatsu (US 2019/0243872 A1) do not teach the limitations of the claims. Specifically, neither Fukuda nor Komatsu teach optimization of a feature amount extraction function based on three separate probability distributions. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0148817 A1 Fig. 7-8, para [0097] teaches probability distributions of normal and abnormal sounds; US 2009/0106174 A1 Fig. 4A-D teaches distributions of normal, abnormal, and both, but the distributions are not related to sounds; US 2017/0103776 A1 Abstract teaches detection of abnormal sounds and comparison of likelihoods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658